 

[Form of Grant Notice for Directors] 

 



ECO-STIM ENERGY SOLUTIONS, INC.

2015 STOCK INCENTIVE PLAN

 

PHANTOM STOCK AWARD GRANT NOTICE

 

Pursuant to the terms and conditions of the Eco-Stim Energy Solutions, Inc. 2015
Stock Incentive Plan, as amended from time to time (the “Plan”), Eco-Stim Energy
Solutions, Inc. (the “Company”) hereby grants to the individual listed below
(“you” or the “Participant”) the number of shares of phantom stock (the “Phantom
Shares”) set forth below. This award of Phantom Shares (this “Award”) is subject
to the terms and conditions set forth in this Phantom Stock Award Grant Notice
(this “Grant Notice”) and in the Phantom Stock Award Agreement attached hereto
as Exhibit A (the “Agreement”) and the Plan, each of which is incorporated
herein by reference. Capitalized terms used but not defined herein shall have
the meanings set forth in the Plan.

 

Participant: [●] Date of Grant: [●], 2017 Total Number of Phantom Shares: [●]
Vesting Schedule: Subject to the Agreement, the Plan and the other terms and
conditions set forth herein, so long as you continuously serve as a member of
the Board from the Date of Grant through each applicable vesting date, the
Phantom Shares shall vest in accordance with the following schedule:

 

Number of Full Months From Date of Grant  Number of Phantom Shares that Vest 
Less than 6 months   0% 6 months   One-quarter  12 months   One-quarter  18
months   One-quarter  24 months   One-quarter 

 

Notwithstanding the schedule set forth immediately above, the Phantom Shares
granted hereunder shall immediately become fully vested as set forth in Section
3(b) of the Agreement.




By your signature below, you represent, warrant and covenant to the Company
that:

 

(a)        You have received the Agreement and the Plan, read the terms of the
Agreement and the Plan and have been given the opportunity to consult with
counsel, ask questions of or request additional information from the Company.

 

(b)        You agree to be bound by the terms and conditions of the Plan and the
Agreement (including this Grant Notice).

 



(c)        You agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee regarding any questions or determinations that
arise under the Agreement (including this Grant Notice) or the Plan.

 

This Grant Notice may be executed in one or more counterparts (including
portable document format (.pdf) and facsimile counterparts), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same agreement.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.

 



  COMPANY         Eco-Stim Energy Solutions, Inc.         By:   Name: J. Chris
Boswell   Its: President and Chief Executive Officer

 

  PARTICIPANT       Name:      
Address:_________________________________________    

 

Signature Page to

Phantom Stock Award Grant Notice

 

   

 

 

EXHIBIT A

 

PHANTOM STOCK AWARD AGREEMENT

 

This Phantom Stock Award Agreement (together with the Grant Notice to which this
Agreement is attached, this “Agreement”) is made as of the Date of Grant set
forth in the Grant Notice to which this Agreement is attached by and between
Eco-Stim Energy Solutions, Inc., a Nevada corporation (the “Company”), and [●]
(the “Participant”). Capitalized terms used but not specifically defined herein
shall have the meanings specified in the Plan or the Grant Notice.

 

1.       Award. In consideration of the Participant’s past and/or continued
service as a member of the Board and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, effective as of the
Date of Grant set forth in the Grant Notice (the “Date of Grant”), the Company
hereby grants to the Participant the number of Phantom Shares set forth in the
Grant Notice on the terms and conditions set forth in the Grant Notice, this
Agreement and the Plan, which is incorporated herein by reference as a part of
this Agreement. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control; provided, however, that this
Agreement may impose greater restrictions or grant lesser rights than the Plan.
To the extent vested, each Phantom Share represents the right to receive one
share of Common Stock, subject to the terms and conditions set forth in the
Grant Notice, this Agreement and the Plan. Unless and until the Phantom Shares
have become vested in the manner set forth in the Grant Notice, the Participant
will have no right to receive any Common Stock or other payments in respect of
the Phantom Shares. Prior to settlement of this Award, the Phantom Shares and
this Award represent an unsecured obligation of the Company, payable only from
the general assets of the Company.

 

2.       Definitions

 

(a)       “Change of Control” shall mean the occurrence of any of the following
events:

 

(i)       a merger of the Company with another entity, a consolidation involving
the Company, or the sale of all or substantially all of the assets of the
Company to another entity if, in any such case, the holders of equity securities
of the Company immediately prior to such transaction or event do not
beneficially own immediately after such transaction or event equity securities
of the resulting entity entitled to 50% or more of the votes then eligible to be
cast in the election of directors generally (or comparable governing body) of
the resulting entity in substantially the same proportions that they owned the
equity securities of the Company immediately prior to such transaction or event;

 

(ii)       the dissolution or liquidation of the Company; or

 

(iii)       the acquisition by any person or entity, including a “group” as
contemplated by Section 13(d)(3) of the Exchange Act, of ownership or control
(including, without limitation, power to vote) of more than 50% of the combined
voting power of the outstanding securities of the Company.

 

For purposes of the preceding sentence, (1) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
Common Stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change of Control, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.

 

 Exhibit A-1 

 

 

(b)        “Disability” shall mean the inability of the Participant to perform
the essential duties and services of the Participant’s position (after
accounting for reasonable accommodation, if applicable) by reason of any
physical or mental impairment or other impairment that can be reasonably
expected to result in death or to last for a continuous period of not less than
three (3) months. The Participant shall be considered to have a Disability if
the Participant is determined to be totally disabled by the Social Security
Administration.

 

3.       Vesting of Phantom Shares.

 

(a)       Except as otherwise set forth in Section 3(b), the Phantom Shares
shall vest in accordance with the vesting schedule set forth in the Grant
Notice. In the event that the Participant ceases to serve as a member of the
Board prior to the vesting of all of the Phantom Shares (but after giving effect
to any accelerated vesting pursuant to this Section 3), any unvested Phantom
Shares (and all rights arising from such Phantom Shares and from being a holder
thereof) will terminate automatically without any further action by the Company
and will be forfeited without further notice and at no cost to the Company.

 

(b)       Notwithstanding anything in the Grant Notice, this Agreement or the
Plan to the contrary and subject to the Participant’s execution of a wavier and
release of claims of the Company, its affiliates and related persons within the
time frame provided by the Company and in the form provided by the Company:

 

(i)       if the Participant ceases to serve as a member of the Board by reason
of the Participant’s death or Disability, any unvested Phantom Shares shall
immediately become fully vested effective as of the date of such cessation; and

 

(ii)       if a Change of Control occurs on or before the date that the
Participant ceases to serve as a member of the Board, any unvested Phantom
Shares shall immediately become fully vested effective as of the date upon which
the Change of Control occurs.

 

4.       Settlement of Phantom Shares. As soon as administratively practicable
following the vesting of Phantom Shares pursuant to Section 3, but in no event
later than 30 days after such vesting date, the Company shall deliver to the
Participant a number of shares of Common Stock equal to the number of Phantom
Shares subject to this Award. All shares of Common Stock issued hereunder shall
be delivered either by delivering one or more certificates for such shares to
the Participant or by entering such shares in book-entry form, as determined by
the Committee in its sole discretion. The value of shares of Common Stock shall
not bear any interest owing to the passage of time. Neither this Section 4 nor
any action taken pursuant to or in accordance with this Agreement shall be
construed to create a trust or a funded or secured obligation of any kind.

 

 A-2 

 

 

5.       Dividend Equivalents. Each Phantom Share subject to this Award is
hereby granted in tandem with a corresponding dividend equivalent (“DER”), which
DER shall remain outstanding from the Date of Grant until the earlier of the
settlement or forfeiture of the Phantom Share to which the DER corresponds. Each
vested DER entitles the Participant to receive payments, subject to and in
accordance with this Agreement, in an amount equal to any dividends paid by the
Company in respect of the share of Common Stock underlying the Phantom Share to
which such DER relates. The Company shall establish, with respect to each
Phantom Share, a separate DER bookkeeping account for such Phantom Share (a “DER
Account”), which shall be credited (without interest) on the applicable dividend
payment dates with an amount equal to any dividends paid during the period that
such Phantom Share remains outstanding with respect to the share of Common Stock
underlying the Phantom Share to which such DER relates. Upon the vesting of a
Phantom Share, the DER (and the DER Account) with respect to such vested Phantom
Share shall also become vested. Similarly, upon the forfeiture of a Phantom
Share, the DER (and the DER Account) with respect to such forfeited Phantom
Share shall also be forfeited. DERs shall not entitled the Participant to any
payments relating to dividends paid after the earlier to occur of the applicable
Phantom Share settlement date or the forfeiture of the Phantom Share underlying
such DER. Payments with respect to vested DERs shall be made as soon as
practicable, and within 60 days, after the date that such DER vests.

 

6.       Tax Withholding. The Participant is responsible for all tax obligations
that arise in connection with this Award. To the extent that the Company is
required to withhold any taxes in connection with the receipt, vesting or
settlement of this Award, the Participant shall make arrangements satisfactory
to the Company for the satisfaction of obligations for the payment of
withholding taxes and other tax obligations relating to this Award, which
arrangements include the delivery of cash or cash equivalents, Common Stock
(including previously owned Common Stock, net settlement, a broker-assisted
sale, or other cashless withholding or reduction of the shares of Common Stock
otherwise issuable or delivered pursuant to this Award), other property, or any
other legal consideration the Committee deems appropriate. If such tax
obligations are satisfied through net settlement or the surrender of previously
owned Common Stock, the number of shares of Common Stock that may be so withheld
(or surrendered) shall be the number of shares of Common Stock that have an
aggregate Fair Market Value on the date of withholding or surrender equal to the
aggregate amount of such tax liabilities determined based on the minimum
withholding rates for federal, state, local and/or foreign tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting, tax or other consequences for the Company with respect to this
Award, as determined by the Committee. The Participant acknowledges that there
may be adverse tax consequences upon the receipt, vesting or settlement of this
Award or disposition of the underlying shares and that the Participant has been
advised, and hereby is advised, to consult a tax advisor. The Participant
represents that he is in no manner relying on the Board, the Committee, the
Company or any of its Affiliates or any of their respective managers, directors,
officers, employees or authorized representatives (including, without
limitation, attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences.

 

 A-3 

 

 

7.       FCPA. The Participant shall perform all duties on behalf of the Company
in strict compliance with the laws of the State of Texas and the United States
of America in effect from time to time, including without limitation, the
Foreign Corrupt Practices Act of 1977 and amendments thereto (“FCPA”) and the
export control and anti-boycott laws and regulations of the United States in
effect from time to time while this Agreement is in effect. The Participant
acknowledges having received and reviewed a copy of the Company’s FCPA
compliance policy in effect as of the date of this Agreement. The Participant
acknowledges that the FCPA in general makes it a crime under United States law
for a U.S. firm such as the Company knowingly to make payments to a foreign
governmental official, or political party or candidate, directly or indirectly,
in order to receive or retain business. Accordingly, the Participant shall not
make on behalf of the Company any payments, loans or gifts or promises or offers
of payments, loans or gifts of any money or anything of value, directly or
indirectly,

 

(a)       to or for the use or benefit of any official or employee of any United
States or foreign government or the agency or instrumentalities of any such
government

 

(b)       to any political party or official or candidate thereof

 

(c)       to any other person if the Participant knows or has reason to suspect
that any part of such payment, loan or gift will be directly or indirectly given
or paid to any such governmental official or political party or candidate or
official thereof, or

 

(d)       to any other person or entity, the payment of which would violate
either the laws or policies of United States any foreign country.

 

The Participant represents and warrants that on the date of this Agreement
neither the Participant nor any family member living in the Participant’s
household is an official or employee of (i) any foreign government or an
international organization covered by the FCPA or similar laws, or any
department, agency, or instrumentality thereof, (ii) a political party in any
foreign country or an official thereof, (iii) a candidate for political office
in any foreign country, or (iv) a person acting in an official capacity for or
on behalf of any foreign government or any international organization covered by
the FCPA or similar laws, or any department, agency, or instrumentality thereof.

 

8.       Non-Transferability. During the lifetime of the Participant, the
Phantom Shares may not be sold, pledged, assigned or transferred in any manner
other than by will or the laws of descent and distribution, unless and until the
shares of Common Stock underlying the Phantom Shares have been issued, and all
restrictions applicable to such shares have lapsed. Neither the Phantom Shares
nor any interest or right therein shall be liable for the debts, contracts or
engagements of the Participant or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means, whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect,
except to the extent that such disposition is permitted by the preceding
sentence.

 

 A-4 

 

 

9.       Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Common Stock hereunder will
be subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Common Stock may then be listed. No shares of
Common Stock will be issued hereunder if such issuance would constitute a
violation of any applicable law or regulation or the requirements of any stock
exchange or market system upon which the Common Stock may then be listed. In
addition, shares of Common Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act is in effect at the time of such
issuance with respect to the shares to be issued or (b) in the opinion of legal
counsel to the Company, the shares to be issued are permitted to be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary for the lawful issuance and sale of any
shares of Common Stock hereunder will relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
has not been obtained. As a condition to any issuance of Common Stock hereunder,
the Company may require the Participant to satisfy any requirements that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company.

 

10.       Legends. If a stock certificate is issued with respect to shares of
Common Stock delivered hereunder, such certificate shall bear such legend or
legends as the Committee deems appropriate in order to reflect the restrictions
set forth in this Agreement and to ensure compliance with the terms and
provisions of this Agreement, the rules, regulations and other requirements of
the Securities and Exchange Commission, any applicable laws or the requirements
of any stock exchange on which the Common Stock is then listed. If the shares of
Common Stock issued hereunder are held in book-entry form, then such entry will
reflect that the shares are subject to the restrictions set forth in this
Agreement.

 

11.       Rights as a Stockholder; Stockholder Rights Agreement. The Participant
shall have no rights as a stockholder of the Company with respect to any shares
of Common Stock that may become deliverable hereunder unless and until the
Participant has become the holder of record of such shares of Common Stock, and,
if required by the Company, being subject to and bound by, the Company’s Amended
and Restated Stockholder Rights Agreement (as amended from time to time), among
the Company and its stockholders (the “Stockholder Rights Agreement”), and no
adjustments shall be made for dividends in cash or other property, distributions
or other rights in respect of any such shares of Common Stock, except as
otherwise specifically provided for in the Plan or this Agreement. The
Participant acknowledges that the shares of Common Stock delivered hereunder
shall be subject to the terms of the Stockholder Rights Agreement.

 

12.       Execution of Receipts and Releases. Any issuance or transfer of shares
of Common Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such person hereunder. As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to vested Phantom Shares.

 

 A-5 

 

 

13.       No Right to Continued Service or Awards. Nothing in the adoption of
the Plan, nor the award of the Phantom Shares thereunder pursuant to the Grant
Notice and this Agreement, shall confer upon the Participant the right to
continued service as a member of the Board, or affect in any way the right of
the Company to terminate such service relationship at any time. The grant of the
Phantom Shares is a one-time benefit and does not create any contractual or
other right to receive a grant of Awards or benefits in lieu of Awards in the
future. Any future Awards will be granted at the sole discretion of the Company.

 

14.       Lock-Up Period. If so requested by the Company or any representative
of the underwriters in connection with an underwritten public offering of the
Company’s securities (a “Public Offering”), the Participant (or other holder)
shall not sell or otherwise transfer or distribute any Common Stock or other
securities of the Company (or any securities convertible or exchangeable or
exercisable for Common Stock or engage in any hedging transactions relating to
Common Stock) during the period beginning 14 days prior to the expected date of
the “pricing” of such Public Offering and continuing for the 180-day period (or
such other period as may be requested in writing by such underwriters and agreed
to in writing by the Company) following the effective date of such Public
Offering. The Company may impose stop-transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such period.

 

15.       Legal and Equitable Remedies. The Participant acknowledges that a
violation or attempted breach of any of the Participant’s covenants and
agreements in this Agreement will cause such damage as will be irreparable, the
exact amount of which would be difficult to ascertain and for which there will
be no adequate remedy at law, and accordingly, the parties hereto agree that the
Company and its Affiliates shall be entitled as a matter of right to an
injunction issued by any court of competent jurisdiction, restraining the
Participant or the affiliates, partners or agents of the Participant from such
breach or attempted violation of such covenants and agreements, as well as to
recover from the Participant any and all costs and expenses sustained or
incurred by the Company or any of its Affiliates in obtaining such an
injunction, including, without limitation, reasonable attorneys’ fees. The
parties to this Agreement agree that no bond or other security shall be required
in connection with such injunction. Any exercise by either of the parties to
this Agreement of its rights pursuant to this Section 15 shall be cumulative and
in addition to any other remedies to which such party may be entitled.

 

16.       Notices. All notices and other communications under this Agreement
shall be in writing and shall be delivered to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

If to the Company, unless otherwise designated by the Company in a written
notice to the Participant (or other holder):

 

Eco-Stim Energy Solutions, Inc.

Attn: General Counsel

2930 W. Sam Houston Pkwy N., Suite 275

Houston, TX 77043

 

 A-6 

 

 

If to the Participant, to the address for the Participant indicated on the
signature page to this Agreement (as such address may be updated by the
Participant providing written notice to such effect to the Company).

 

Any notice that is delivered personally or by overnight courier or telecopier in
the manner provided herein shall be deemed to have been duly given to the
Participant when it is mailed by the Company or, if such notice is not mailed to
the Participant, upon receipt by the Participant. Any notice that is addressed
and mailed in the manner herein provided shall be conclusively presumed to have
been given to the party to whom it is addressed at the close of business, local
time of the recipient, on the fourth day after the day it is so placed in the
mail.

 

17.       Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.

 

18.       Agreement to Furnish Information. The Participant agrees to furnish to
the Company all information requested by the Company to enable it to comply with
any reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

 

19.       Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Phantom Shares granted hereby; provided¸
however, that the terms of this Agreement shall not modify and shall be subject
to the terms and conditions of any service or consulting agreement between the
Company (or any of its Affiliate or other entity) and the Participant in effect
as of the date a determination is to be made under this Agreement. Without
limiting the scope of the preceding sentence, except as provided therein, all
prior understandings and agreements, if any, among the parties hereto relating
to the subject matter hereof are hereby null and void and of no further force
and effect. The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plan; provided,
however, that except as otherwise provided in the Plan or this Agreement, any
such amendment that materially reduces the rights of the Participant shall be
effective only if it is in writing and signed by both the Participant and an
authorized officer of the Company.

 

20.       Severability and Waiver. If a court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of such provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect. Waiver by any party of
any breach of this Agreement or failure to exercise any right hereunder shall
not be deemed to be a waiver of any other breach or right. The failure of any
party to take action by reason of such breach or to exercise any such right
shall not deprive the party of the right to take action at any time while or
after such breach or condition giving rise to such rights continues.

 

 A-7 

 

 

21.       Clawback. Notwithstanding any provision in the Grant Notice, this
Agreement or the Plan to the contrary, to the extent required by (a) applicable
law, including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Common Stock issued hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.

 

22.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of TEXAS applicable to contracts made and
to be performed therein, exclusive of the conflict of laws provisions of TEXAS
LAW.

 

23.       Successors and Assigns. The Company may assign any of its rights under
this Agreement without the Participant’s consent. This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth herein and in the Plan, this
Agreement will be binding upon the Participant and the Participant’s
beneficiaries, executors, administrators and the person(s) to whom the Phantom
Shares may be transferred by will or the laws of descent or distribution.

 

24.       Headings. Headings are for convenience only and are not deemed to be
part of this Agreement.

 

25.       Counterparts. The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Delivery of an executed counterpart of
the Grant Notice by facsimile or portable document format (.pdf) attachment to
electronic mail shall be effective as delivery of a manually executed
counterpart of the Grant Notice.

 

26.       Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the Phantom Shares granted pursuant to this Agreement are intended to
be exempt from the applicable requirements of Section 409A of the Code, as
amended from time to time, including the guidance and regulations promulgated
thereunder and successor provisions, guidance and regulations thereto (the
“Nonqualified Deferred Compensation Rules”), and shall be limited, construed and
interpreted in accordance with such intent. Notwithstanding the foregoing, the
Company and its Affiliates make no representations that the Phantom Shares
provided under this Agreement are exempt from or compliant with the Nonqualified
Deferred Compensation Rules and in no event shall the Company or any of its
Affiliates be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with the Nonqualified Deferred Compensation Rules.

 

 A-8 

 

 